2018 IL App (3d) 170029

                               Opinion filed February 27, 2018
     _____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2018

     THE PEOPLE OF THE STATE OF            )    Appeal from the Circuit Court
     ILLINOIS,                             )    of the 10th Judicial Circuit,
                                           )    Peoria County, Illinois.
           Plaintiff-Appellee,             )
                                           )
           v. 	                            )

                                           )

     ONE 2014 GMC SIERRA,                  )    Appeal No. 3-17-0029

                                           )    Circuit No. 16-MR-190 

           Defendant	                      )

                                           )

                                           )

                                           )

     (Michael Sheland,	                    )

                                           )    The Honorable

           Claimant-Appellant).            )    Katherine Gorman Hubler, 

                                           )    Judge, presiding.

     ____________________________________________________________________________

           PRESIDING JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justices O’Brien and Schmidt concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                  OPINION

¶1          Three months after a vehicle titled in his name was forfeited under the Illinois drug laws,

     claimant, Michael Sheland, filed a petition for relief from judgment, seeking the return of the

     vehicle. Following a hearing, the trial court denied the petition. Sheland appeals, arguing that the

     trial court erred in finding that (1) the vehicle had been used to facilitate the receipt or possession
     of heroin and was subject to forfeiture under the drug laws, (2) Sheland was not an innocent

     owner of the vehicle and was not protected from forfeiture under the innocent-owner exemption,

     and (3) the forfeiture of the vehicle under the facts of the present case did not constitute an

     excessive fine under the eighth amendment. We affirm the trial court’s judgment.

¶2                                                FACTS

¶3          On February 29, 2016, John Folder and Wendell Stephens were found unconscious in the

     front seat of a 2014 GMC Sierra truck at the intersection of Griswold Street and Lincoln Avenue

     in Peoria, Illinois. The engine of the vehicle was running, and the vehicle was in gear. Folder

     was in the driver’s seat, and Stephens was in the passenger seat. Syringes and traces of heroin

     were found in the vehicle. The title to the vehicle was in the name of the claimant, Michael

     Sheland.

¶4          Folder and Stephens were transported to the hospital. At the hospital, Folder was

     questioned by police. Folder told police that he and Stephens had been at a bar in Pekin, Illinois,

     when they decided to go to a location in Peoria to get some heroin. After obtaining the heroin,

     Folder and Stephens used the heroin inside the vehicle. Folder provided a urine sample at the

     hospital, which showed the presence of a heroin metabolite in his system. Folder was later

     arrested for driving under the influence of drugs (DUI). He was not charged with possession of a

     controlled substance.

¶5          In May 2016, the State filed a complaint for forfeiture of the vehicle pursuant to section

     505(a)(3) of the Illinois Controlled Substances Act (Substances Act) (720 ILCS 570/505(a)(3)

     (West 2016)) and section 9 of the Drug Asset Forfeiture Procedure Act (Forfeiture Act) (725

     ILCS 150/9 (West 2016)). In the complaint, the State alleged that the vehicle was used or was




                                                     2

     intended to be used to facilitate the receipt or possession of heroin in violation of the Substances

     Act.

¶6          Sheland filed a verified claim in the trial court, stating that he was the owner of the

     vehicle, disputing the State’s attempt to obtain a forfeiture judgment, and seeking the return of

     the vehicle. Sheland later filed a verified answer and affirmative defense (collectively referred to

     as the answer) to the complaint. In the answer, Sheland asserted that the vehicle was not subject

     to forfeiture because it had not been used to facilitate the possession or consumption of heroin

     and that he was exempt from forfeiture because he was an innocent owner of the vehicle. As

     required by statute (id. § 6(C)(2)), bail in the amount of $2000 cash was posted. The bail money

     was posted by Folder.

¶7          In August 2016, a bench trial was held on the complaint for forfeiture. At the beginning

     of the trial, the parties submitted a written stipulation, which stated as follows:

                             “On February 29, 2016, John Folder drove the vehicle at issue, the 2014

                    GMC VIN# 3GTU2VEC7EG363426, to the Menard’s in Pekin, Illinois to pick up

                    fencing materials. He purchased the materials and they were placed in the bed of

                    the truck.

                             Later in the day, Folder and Wendell Stephens drove to a bar in Pekin,

                    Illinois. After leaving the bar, Folder drove them in the 2014 GMC to a location

                    in south Peoria, Illinois with the purpose of purchasing heroin. Stephens

                    purchased heroin, and the two used the heroin while they were inside the 2014

                    GMC.

                             Around 5:15pm on February 29, 2016 Peoria Police Officer Roger Martin

                    responded to the intersection of S. Griswold St. and W. Lincoln Ave. in Peoria,


                                                       3

                        Illinois on the report of a male slumped behind the wheel. Officer Martin found

                        the 2014 GMC in the intersection with Folder unconscious in the driver’s seat and

                        Stephens unconscious in the passenger seat.”

¶8               After the stipulation was admitted, the State rested its case-in-chief. Sheland moved for a

       directed finding, and the trial court reserved its ruling on that issue. The bench trial went forward

       and Sheland presented his case-in-chief.

¶9               John Folder testified that he lived in Havana, Illinois, and that Sheland lived with him.

       Sheland was the son of Folder’s ex-girlfriend. According to Folder, Sheland was the owner of

       the subject vehicle (also referred to as the truck). On the day in question, Folder used Sheland’s

       truck so that he could pick up some fencing materials at Menards. Folder drove the truck from

       Havana to the Menards store in Pekin, Illinois. Wendell Stephens went with him. Folder did not

       plan to use heroin that day and did not tell Sheland that he was going to use the truck to violate

       any law. After arriving at the store, Folder purchased the fencing materials, and the materials

       were loaded into the back of the truck.

¶ 10             After Folder and Stephens left Menards, they went to a tavern in Manito, Illinois, and had

       lunch. From there, they traveled to Peoria at Stephens’s request. Folder did not know why

       Stephens wanted to go to Peoria. In Peoria, Folder and Stephens stopped at a person’s house, and

       Stephens went inside. Folder did not know that Stephens was going to buy heroin inside the

       house. Folder did not remember anything after that point and testified that he had never used

       heroin before. Folder acknowledged, however, that he used heroin later that day (the incident at

       issue) and that he was arrested for DUI but stated that he did not remember doing any of those

       things.




                                                          4

¶ 11          On cross-examination, Folder denied telling Peoria police officer Scott Hulse that he and

       Stephens had discussed going to Peoria so that they could get something to get a “buzz.” Folder

       admitted that he had used the truck on prior occasions and stated that he had purchased the truck

       for Sheland for all of the work Sheland had done for Folder and for Sheland to transport Folder

       from time to time. Folder paid approximately $15,000 in cash for the vehicle. The title for the

       vehicle was in Sheland’s name. Folder paid for the insurance on the vehicle, and Sheland would

       pay him back by working off the money. According to Folder, due to his own physical condition

       and the medications he was taking (or had been taking), he did not drive frequently. Folder also

       denied that he had told Peoria police officer Troy Skaggs that he had put the vehicle in Sheland’s

       name due to a tax problem and because of a pending lawsuit. 1

¶ 12          Twenty-eight-year-old Michael Sheland testified that Folder had previously dated

       Sheland’s mother, that Sheland had known Folder for six or seven years, and that Sheland

       currently lived with Folder. On the date in question, Folder asked Sheland if he could use

       Sheland’s truck (the subject vehicle) so that he could pick up some fencing materials at the

       Menards store in either Pekin or Peoria. Sheland and Folder each had a set of keys to the vehicle,

       and the vehicle was normally parked in Folder’s garage when the vehicle was not in use. The

       vehicle had always been titled in Sheland’s name. Sheland did not allow Folder to use the

       vehicle to get heroin and did not suspect that Folder would do so. Sheland did not believe that

       Folder had ever used heroin in the past or that Folder had ever misused prescription drugs and

       had never seen Folder consume much alcohol. The truck was Sheland’s only vehicle. Sheland

       would clean the vehicle, and Folder would pay for service and repairs on the vehicle. Sheland

       used the vehicle to transport Folder and to seek employment for himself. Folder would always



              1
               Skaggs’s first name was listed later in the record as “Lance.”
                                                           5

       ask Sheland for permission to use the vehicle, although Sheland did not feel that Folder needed

       to do so. Sheland had never told Folder that he could not use the vehicle.

¶ 13          Peoria police officer Corey Miller testified that on the date in question, he responded to a

       call of two individuals passed out in a vehicle at the intersection of Lincoln Avenue and

       Griswold Street in Peoria. By the time Miller arrived at that location, both of the individuals, one

       of whom was Folder, had already been transported to the hospital. Miller went to the hospital to

       speak to Folder. At the hospital, Miller found Folder to be alert and talking and believed that

       Folder was in a right state of mind. Folder told Miller that he had come to Peoria to get high and

       referred to the vehicle as being “his.” When Miller asked Folder why the vehicle was in

       Sheland’s name, Folder stated that he was the owner of the vehicle but that he had put the

       vehicle in his son’s (Sheland’s) name due to some litigation or trouble that Folder was having

       with the Internal Revenue Service.

¶ 14          Peoria police asset forfeiture officer Lance Skaggs testified that Folder contacted him

       several times after the vehicle was impounded and tried to get the vehicle released. Folder told

       Scaggs that the vehicle was his vehicle and that he had put the vehicle in his stepson’s name

       because he was trying to avoid some type of tax obligation.

¶ 15          After the evidence portion of the forfeiture hearing had concluded, the parties made their

       closing arguments. The State argued that Folder’s conduct with the vehicle gave rise to its

       forfeiture, that Folder was the true owner of the vehicle, that Sheland merely held “bare legal

       title” to the vehicle, and that the innocent-owner exemption did not apply to Sheland because he

       was not the true owner. Sheland argued that he was the true owner of the vehicle; that the vehicle

       was not used to provide any additional degree of secrecy or facilitation in the possession and

       consumption of the heroin; that Sheland had no knowledge of, and did not acquiesce in, the


                                                        6

       possession or consumption of the heroin; and that Sheland was exempt from forfeiture under the

       innocent-owner exemption. Sheland also argued that the forfeiture of the vehicle would

       constitute an excessive punishment under the eighth amendment.

¶ 16          Following the conclusion of closing arguments, the trial court took the case under

       advisement. Later that same day or shortly thereafter, the trial court issued a written ruling

       (forfeiture order), denying Sheland’s motion for a directed verdict and granting the State’s

       complaint for forfeiture. In the forfeiture order, the trial court found that (1) the vehicle was used

       to facilitate the receipt or possession of the heroin in that the vehicle was used to obtain the

       heroin and gave privacy for the consumption of the heroin; (2) Folder had purchased the vehicle

       using cash and had paid for the insurance on the vehicle; (3) the vehicle was titled in Sheland’s

       name; (4) Folder had a difficult time recollecting what he had told the police officers on the date

       of the heroin ingestion; (5) the two police officers both testified that Folder had put the vehicle in

       Sheland’s name due to tax issues and a pending lawsuit; (6) neither Folder nor Sheland provided

       a credible explanation for why the vehicle was titled in Sheland’s name; (7) although Sheland

       testified that he had no reason to believe Folder would use the truck for criminal misdeeds, the

       trial court was completely skeptical of Sheland’s testimony; and (8) the combination of the lack

       of recollection and the lack of candor led the trial court to conclude that the forfeiture did not

       meet any of the exemptions by a preponderance of the evidence. The trial court, therefore,

       ordered the vehicle forfeited and terminated Sheland’s and Folder’s interest in the vehicle.

¶ 17          About three months later, in November 2016, Sheland filed a petition for relief from

       judgment (735 ILCS 5/2-1401 (West 2016)) seeking the return of the vehicle. In the petition,

       Sheland alleged, among other things, that (1) he was the record title owner of the vehicle; (2)

       Folder was the person who had driven the vehicle during the time that the vehicle was allegedly


                                                         7

       used in the commission of a crime (the possession and use of heroin); (3) Sheland had no

       knowledge or reason to believe that Folder would use the vehicle to acquire and use heroin, did

       not consent to that conduct, and was not present when that conduct occurred; (4) Sheland was

       filing the petition for relief from judgment due to new and clarifying case law (People ex rel.

       Hartrich v. 2010 Harley-Davidson, 2016 IL App (5th) 150035, rev’d, 2018 IL 121636), which

       was issued after the trial court’s decision in this case; (5) according to most vehicle appraisal

       agencies, the value of the subject vehicle at the time of its confiscation was approximately

       $40,000 (and referring the court to two exhibits attached to the petition); (6) the facts and

       circumstances of this case were far less egregious than those in 2010 Harley-Davidson; and (7)

       given the value of the vehicle, which was titled in Sheland’s name, and that the vehicle was

       Sheland’s only mode of transportation, the forfeiture of the vehicle, when compared to the

       aberrant conduct of Folder on the date in question, violated the excessive fine clause of the

       eighth amendment. Attached to the petition as exhibits were two printouts from what was

       purported to be websites from two car appraisal services stating that the value of the vehicle was

       approximately $40,000.

¶ 18          In December 2016, a hearing was held on Sheland’s petition for relief from judgment. No

       evidence was presented at the hearing, only arguments. While presenting his oral argument,

       Sheland’s attorney commented that he knew the trial court had found “that the ownership [of the

       vehicle] was very, very close between Michael Sheland and John Folder” but asked the trial

       court to vacate its prior ruling based upon the excessive fine (eighth amendment) argument. The

       State in its oral argument indicated that, at the initial hearing, it had only contested whether

       Sheland was the owner of the vehicle for purposes of the innocent-owner exemption and that it

       did not present any evidence that Sheland was complicit with Folder’s actions on the date of the


                                                       8

       incident. The State commented that inherent in the trial court’s prior ruling was the court’s

       finding that Folder was the owner of the vehicle and that Sheland was not the owner.

¶ 19          After listening to the parties’ arguments, the trial court took the case under advisement.

       As it did so, the trial judge commented to Sheland’s attorney that she felt that her previous order

       was “pretty clear” that there were some “real” credibility issues with Sheland, the way the truck

       was titled, and the things of which both Sheland and Folder were aware. The trial court issued a

       written ruling later that same day, denying Sheland’s petition for relief from judgment. Sheland

       brought this appeal to challenge the trial court’s ruling.

¶ 20                                               ANALYSIS

¶ 21          On appeal, Sheland argues that the trial court erred in denying his petition for relief from

       judgment. In support of that argument, Sheland claims that the trial court’s erroneous ruling was

       based upon three incorrect findings that the trial court made: (1) that the vehicle had been used to

       facilitate the receipt or possession of heroin and was subject to forfeiture, (2) that Sheland was

       not an innocent owner of the vehicle and was not protected from forfeiture under the innocent-

       owner exemption, and (3) that the forfeiture of the vehicle did not constitute an excessive fine

       under the eighth amendment. Based upon those incorrect findings, Sheland asks that we grant his

       section 2-1401 petition, that we vacate the forfeiture judgment, and that we restore his ownership

       and possessory rights to the vehicle.

¶ 22          The State argues that the trial court’s denial of Sheland’s section 2-1401 petition was

       proper and should be upheld. In response to Sheland’s claims, the State asserts that (1) the trial

       court’s findings in the underlying forfeiture proceeding (that the State had met its burden of

       proof for forfeiture of the vehicle and that Sheland had failed to establish that an exemption to

       forfeiture applied) were not against the manifest weight of the evidence and (2) based upon the


                                                         9

       facts of this case, the forfeiture of the vehicle was not an excessive fine under the eighth

       amendment. For those reasons, the State asks that we affirm the trial court’s judgment.

¶ 23                                          I. Standard of Review

¶ 24          To be entitled to relief on a fact-dependent section 2-1401 petition for relief from

       judgment, such as the one filed in the present case, the petitioner must set forth specific factual

       allegations in support of each of the following elements: (1) the existence of a meritorious

       defense, (2) due diligence in presenting that defense to the trial court in the original underlying

       action, and (3) due diligence in filing the section 2-1401 petition. 735 ILCS 5/2-1401 (West

       2016); Warren County Soil & Conservation District v. Walters, 2015 IL 117783, ¶ 51. In

       resolving a fact-dependent section 2-1401 petition, the trial court must consider the particular

       facts, circumstances, and equities of the underlying case. Id. ¶ 50. A trial court’s ruling on a fact-

       dependent section 2-1401 petition will not be reversed on appeal absent an abuse of discretion.

       Id. ¶ 51. The threshold for finding an abuse of discretion is high and will not be overcome unless

       it can be said that the trial court’s ruling was arbitrary, fanciful, or unreasonable, or that no

       reasonable person would have taken the view adopted by the trial court. See Blum v. Koster, 235
Ill. 2d 21, 36 (2009); In re Leona W., 228 Ill. 2d 439, 460 (2008).

¶ 25                  II. Sheland’s Claim That the Vehicle Was Not Subject to Forfeiture

¶ 26          As noted above, in support of his argument that the trial court erred in denying his section

       2-1401 petition, Sheland claims first that the trial court’s erroneous ruling was based upon the

       trial court’s incorrect finding that the vehicle had been used to facilitate the receipt or possession

       of heroin and that it was subject to forfeiture under the Substances Act. Sheland asserts that the

       trial court’s finding in that regard was incorrect because the evidence presented at the forfeiture

       hearing showed that (1) Folder did not purchase or possess the heroin, although he may have


                                                        10 

       used the heroin, (2) the vehicle did not provide any additional level of privacy to Folder in the

       use of the heroin, (3) Folder did not use the vehicle to transport the heroin from one location to

       another, (4) there was no proof that Folder used the heroin while in the vehicle, and (5) Folder

       was not charged with any offense under the Substances Act.

¶ 27          The State disagrees with Sheland’s claim and contends that the trial court’s finding—that

       the vehicle had been used to facilitate the receipt or possession of heroin—was not against the

       manifest weight of the evidence. In support of that contention, the State maintains that the

       evidence presented at the forfeiture hearing, and stipulated to by Sheland, showed that Folder

       drove the vehicle from Pekin to Peoria so that he and Stephens could buy heroin, that Folder and

       Stephens were found passed out in the vehicle with the engine running, and that syringes were

       found inside the vehicle. Thus, the State contends that the trial court correctly found that the

       vehicle was subject to forfeiture under the Substances Act.

¶ 28          A forfeiture action is a civil in rem proceeding that is brought against items that were

       used in the commission of a crime. People v. Strong, 151 Ill. App. 3d 28, 34 (1986). Section

       505(a) of the Substances Act provides for the seizure and forfeiture of any vehicle “used, or

       intended for use, to transport, or in any manner to facilitate” the transportation, sale, receipt,

       possession, or concealment of a controlled substance. 720 ILCS 570/505(a)(3) (West 2016). The

       key term in the portion of the statute set forth is “facilitate,” which means to make it easier or

       less difficult. People ex rel. Waller v. 1989 Ford F350 Truck, 162 Ill. 2d 78, 84 (1994). The

       purpose of the forfeiture provisions of the Substances Act (and of the Forfeiture Act) is to deter

       individuals from trafficking in controlled substances by imposing a civil penalty in addition to

       the criminal penalties already provided in the statute. People ex rel. Kelly v. Sixteen Thousand

       Five Hundred Dollars ($16,500) United States Currency, 2014 IL App (5th) 130075, ¶ 18.


                                                      11 

¶ 29          The procedure for seizing and forfeiting property pursuant to the Substances Act is set

       forth in the Forfeiture Act. In a proceeding under the Forfeiture Act, the State has the initial

       burden to show that probable cause exists for forfeiture of the property. 725 ILCS 150/9(G)

       (West 2016); People v. Parcel of Property Commonly Known as 1945 North 31st Street,

       Decatur, Macon County, Illinois, 217 Ill. 2d 481, 498 (2005). If the State satisfies its burden of

       establishing probable cause, the burden shifts to the claimant to show by a preponderance of the

       evidence that the property is not subject to forfeiture or that one of the exemptions applies. See

       725 ILCS 150/9(G) (West 2016); 1945 North 31st Street, 217 Ill. 2d at 498. If the claimant fails

       to do so, the trial court shall grant the complaint for forfeiture and order the property forfeited to

       the State. 725 ILCS 150/9(H) (West 2016); 1945 North 31st Street, 217 Ill. 2d at 498.

¶ 30          In the present case, before we address the merits of the parties’ arguments on this issue,

       we must first address a procedural problem that we have found with the parties’ arguments. By

       and large, the parties, especially Sheland, ignore the fact that the ruling before this court on

       appeal is the trial court’s denial of Sheland’s petition for relief from judgment. Instead, the

       parties make their arguments and their assertions in support of those arguments as if this appeal

       was a direct appeal from the trial court’s underlying forfeiture decision. As a result, many of the

       parties’ arguments and assertions in this appeal seem misplaced.

¶ 31          Sheland, as the claimant in this case, filed a fact-dependent petition for relief from

       judgment. See Warren County, 2015 IL 117783, ¶ 51. The purpose of that petition, as with all

       fact-dependent petitions, was to bring to the trial court’s attention facts not known to the

       petitioner or the court at the time of the judgment that would have resulted in the judgment not

       being entered. See Mortimer v. River Oaks Toyota, Inc., 278 Ill. App. 3d 597, 605 (1996). A

       section 2-1401 petitioner brings those facts to the trial court’s attention in a fact-dependent


                                                        12 

       petition seeking to get the trial court to vacate its previous ruling and to open the matter up for

       further litigation. See Paul v. Gerald Adelman & Associates, Ltd., 223 Ill. 2d 85, 107 (2006).

       However, a fact-dependent section 2-1401 petition is not a substitute for a motion to reconsider

       (or other postjudgment motion) or for a direct appeal (Brunswick v. Mandel, 59 Ill. 2d 502, 504­

       05 (1974); Mortimer, 278 Ill. App. 3d at 605) and does not resolve the merits of the underlying

       dispute (Paul, 223 Ill. 2d at 107). Rather, if the trial court grants a fact-dependent section 2-1401

       petition, the previous ruling is merely vacated and the underlying case is opened back up for

       further litigation on the merits. See id. at 106-08.

¶ 32           In the underlying forfeiture proceedings in the present case, Sheland made the exact same

       arguments regarding whether the vehicle was subject to forfeiture and whether the innocent-

       owner exemption applied and based those arguments upon the exact same facts. Thus, Sheland’s

       claims as to whether the vehicle was subject to forfeiture and whether the innocent-owner

       exemption applied were not appropriate claims for relief that Sheland could raise in a section 2­

       1401 petition. See id.; Brunswick, 59 Ill. 2d at 504-05; Mortimer, 278 Ill. App. 3d at 605. To the

       contrary, when Sheland’s claims in that regard were rejected by the trial court in the forfeiture

       proceeding, he had two choices—to file a motion to reconsider (or some other postjudgment

       motion) or to file a direct appeal. See Lilly v. Cook County, 60 Ill. App. 3d 573, 577 (1978).

       Sheland could not, however, use the instant section 2-1401 petition to relitigate those claims,

       since they were fully litigated by valid means in the trial court in the previous forfeiture

       proceeding. 2 See Paul, 223 Ill. 2d at 106-08; Brunswick, 59 Ill. 2d at 504-05; Mortimer, 278 Ill.

       App. 3d at 605; Lilly, 60 Ill. App. 3d at 577. Therefore, on that basis, we reject Sheland’s first

               2
                 There is no indication from the arguments made that Sheland’s section 2-1401 petition was in
       the nature of a bill of review, wherein a section 2-1401 petitioner claims that the trial court’s ruling was
       legally inconsistent with the undisputed facts or in the nature of a challenge to a allegedly void judgment.
       See Aurora Loan Services, LLC v. Pajor, 2012 IL App (2d) 110899, ¶¶ 13-22 (discussing the three main
       types of section 2-1401 petitions that are recognized under the law).
                                                            13 

       claim on appeal—that the vehicle was not subject to forfeiture—and find that the trial court

       properly denied that claim in Sheland’s petition for relief from judgment. In doing so, we note

       that although the State did not challenge the propriety of this particular claim in the trial court

       proceedings on the section 2-1401 petition or in this appeal, we are free to affirm the trial court’s

       judgment on any basis supported by the record. See Schultz v. Schultz, 297 Ill. App. 3d 102, 106

       (1998).

¶ 33             Even if we assume, however, for the sake of argument, that Sheland’s claim that the

       vehicle was not subject to forfeiture under the Substances Act was a proper basis for section 2­

       1401 relief in this case, we still must reject Sheland’s claim on appeal because the trial court’s

       underlying factual finding—that the vehicle had been used to facilitate the receipt or possession

       of heroin—was well supported by the evidence. See Strong, 151 Ill. App. 3d at 34 (the factual

       findings underlying a trial court’s forfeiture ruling will not be reversed on appeal unless they are

       against the manifest weight of the evidence). Contrary to Sheland’s assertions on appeal, the

       evidence presented at the forfeiture hearing established that Folder and Stephens took the vehicle

       to Peoria to purchase heroin, that they used heroin inside the vehicle, and that they later passed

       out in the vehicle at an intersection in Peoria with the engine running. Syringes and traces of

       heroin were found inside the vehicle, and a heroin metabolite was found in Folder’s system.

       Because the vehicle was used to facilitate (make easier) the receipt or possession of heroin, it

       was subject to forfeiture under the Substances Act, unless an exemption applied. See 720 ILCS

       570/505(a)(3) (West 2016); Waller, 162 Ill. 2d at 86 (the trial court’s finding that vehicle was

       used to facilitate the transportation of cocaine was not against the manifest weight of the

       evidence). The fact that Folder was not charged with an offense under the Substances Act does

       not lead us to reach a different conclusion, as such a charge was not required for a valid


                                                        14 

       forfeiture to occur. See 725 ILCS 150/9(J) (West 2016) (stating that an acquittal or dismissal in a

       criminal proceeding shall not preclude civil proceedings under the Forfeiture Act); People v.

       1995 Ford Van, 348 Ill. App. 3d 303, 309 (2004) (noting under a similar forfeiture statute that it

       is well settled that a conviction is not a prerequisite to a forfeiture proceeding).

¶ 34                             III. Sheland’s Assertion That He Was Exempt
                             From Forfeiture Under the Innocent-Owner Exemption

¶ 35          As his second assertion in support of his argument that the trial court erred in denying his

       section 2-1401 petition, Sheland asserts that the trial court’s ruling was erroneous because it was

       based on the trial court’s incorrect finding that Sheland was not an innocent owner of the vehicle

       and was not exempt from forfeiture under the innocent-owner exemption. Sheland claims that the

       trial court’s finding in that regard was incorrect because the evidence presented at the forfeiture

       hearing showed that Sheland was the title owner of the vehicle, that Sheland had loaned the

       vehicle to Folder on that particular day so that Folder could obtain fencing materials, that

       Sheland did not participate in or promote the commission of the illegal conduct, and that Sheland

       could not have known or anticipated that Folder would use the vehicle to enable Stephens to

       obtain heroin or that Folder would use heroin while operating the vehicle.

¶ 36          The State disagrees with Sheland’s assertion and contends that the trial court’s finding—

       that Sheland had failed to establish that he was an innocent owner of the vehicle—was not

       against the manifest weight of the evidence. Focusing on the ownership aspect of the exemption,

       the State maintains that the evidence presented at the forfeiture hearing in this case rebuts

       Sheland’s claim that he was the owner of the vehicle since the evidence showed that Folder had

       purchased the vehicle, that Folder kept the vehicle at his house, that Folder had keys to the

       vehicle, that Folder paid for services on the vehicle, that Folder referred to the vehicle as being



                                                         15 

       “his,” and that Folder had told police that he had put the vehicle into Sheland’s name to avoid

       certain financial and tax consequences.

¶ 37          As noted above, one of the ways that a claimant may satisfy his or her burden in a

       forfeiture proceeding under the Substances Act and the Forfeiture Act is by establishing that he

       or she is an innocent owner of the property. See 720 ILCS 570/505(a)(3)(ii) (West 2016); 725

       ILCS 150/8 (West 2016); 1945 North 31st Street, 217 Ill. 2d at 498. An innocent owner is

       exempt from forfeiture under both the Substances Act and the Forfeiture Act if he or she can

       prove that the act in question was committed without his or her knowledge or consent. See 720

       ILCS 570/505(a)(3)(ii) (West 2016); 725 ILCS 150/8 (West 2016); 1945 North 31st Street, 217
Ill. 2d at 498; People ex rel. Birkett v. 1998 Chevrolet Corvette, 331 Ill. App. 3d 453, 463 (2002).

       Inherent in the innocent-owner exemption is a requirement that the claimant be an owner of the

       vehicle. See 720 ILCS 570/505(a)(3)(ii) (West 2016); 725 ILCS 150/8 (West 2016); 1945 North

       31st Street, 217 Ill. 2d at 497 (stating that only an owner or interest holder may file an answer

       asserting a claim against the property); 1998 Chevrolet Corvette, 331 Ill. App. 3d at 462-63

       (discussing whether a father, who held title to the subject vehicle, or daughter, who purchased

       the vehicle and maintained dominion and control over the vehicle, was the true owner of the

       vehicle for the purposes of the innocent-owner exemption); People ex rel. Carey v. 1976

       Chevrolet Van, 72 Ill. App. 3d 758, 759-61 (1979) (discussing whether a father, who had

       provided the money for the purchase of the subject vehicle, or his son, who had sold heroin out

       of the subject vehicle and in whose name the subject vehicle was registered, was the true owner

       of the vehicle for the purposes of the innocent-owner exemption). In determining whether a

       person is an owner of a vehicle for the innocent-owner exemption, the trial court must look at all

       of the facts and circumstances involved. See People v. Dugan, 109 Ill. 2d 8, 18-19 (1985). The


                                                       16 

       fact that the title to the vehicle is in a person’s name, in and of itself, is not dispositive on that

       issue. See id. The determination must be made on a case-by-case basis considering the unique

       facts before the trial court in each particular case. See People v. 1991 Chevrolet Camaro, 251 Ill.

       App. 3d 382, 389 (1993) (discussing ownership interests in a subject property under a similar

       forfeiture statute).

¶ 38           In the present case, before we address the merits of this issue, we must again point out—

       as we did with Sheland’s first claim on appeal—that Sheland’s second claim on appeal (the

       innocent-owner exemption) is also not an appropriate claim to be raised in a fact-dependent

       section 2-1401 petition. See Paul, 223 Ill. 2d at 106-08; Brunswick, 59 Ill. 2d at 504-05;

       Mortimer, 278 Ill. App. 3d at 605; Lilly, 60 Ill. App. 3d at 577. In making his innocent-owner­

       exemption claim, Sheland alleged no new or unknown facts, made no new arguments, and

       merely sought to relitigate the previous ruling that the trial court made on this issue in the

       underlying forfeiture proceedings. 3 Therefore, on that basis, we reject Sheland’s second claim on

       appeal—that he was exempt from forfeiture under the innocent-owner exemption—and find that

       the trial court properly denied that claim in Sheland’s petition for relief from judgment. In doing

       so, we again note that although the State did not challenge the propriety of this particular claim

       in the trial court proceedings on the section 2-1401 petition or in this appeal, we are free to

       affirm the trial court’s judgment on any basis supported by the record. See Schultz, 297 Ill. App.
3d at 106.

¶ 39           However, even if we assume, for argument’s sake, that Sheland’s claim that he was

       exempt from forfeiture under the innocent-owner exemption was a proper basis for section 2­



               3
                Again, there is no indication from the arguments made that Sheland’s section 2-1401 petition
       was in the nature of a bill of review or a challenge to an allegedly void judgment. See Pajor, 2012 IL App
       (2d) 110899, ¶¶ 13-22.
                                                          17 

       1401 relief in this case, we still must reject that claim on appeal because the trial court’s

       underlying factual finding—that Sheland did not qualify for the innocent-owner exemption—was

       well supported by the evidence. See Strong, 151 Ill. App. 3d at 34 (the factual findings

       underlying a trial court’s forfeiture ruling will not be reversed on appeal unless they are against

       the manifest weight of the evidence). Sheland’s claim in that regard was based solely upon his

       own testimony and the testimony of Folder; both of whom the trial court found not credible.

       Sheland has not challenged that credibility determination on appeal. In addition, the evidence

       was conflicting as to whether Sheland actually owned the vehicle or was merely a bare

       titleholder of the vehicle, and it was the trial court’s duty to resolve that inconsistency. See 1998

       Chevrolet Corvette, 331 Ill. App. 3d at 459 (stating that the trial court is in the best position in a

       forfeiture proceeding to evaluate the testimony of the witnesses and to draw inferences from the

       evidence). Despite any suggestion to the contrary, the fact that the title to the vehicle was in

       Sheland’s name—and not Folder’s—was not dispositive in determining whether Sheland or

       Folder was the owner of the vehicle for the purposes of the innocent-owner exemption. See

       Dugan, 109 Ill. 2d at 18-19. The trial court, therefore, did not err in finding that Sheland had

       failed to establish that he was an innocent owner of the vehicle. See id.; 1998 Chevrolet

       Corvette, 331 Ill. App. 3d at 461-63; 1976 Chevrolet Van, 72 Ill. App. 3d at 759-61.

¶ 40                        IV. Sheland’s Claim That the Forfeiture of the Vehicle
                          Constituted an Excessive Fine Under the Eighth Amendment

¶ 41          As his third and final claim in support of his argument that the trial court erred in denying

       his section 2-1401 petition, Sheland asserts that the trial court’s ruling was erroneous because it

       was based upon the trial court’s incorrect finding that the forfeiture did not violate the excessive

       fine clause of the eighth amendment. Sheland contends that the forfeiture was an unduly harsh

       penalty in light of the facts that Sheland was not involved in the offense and had no knowledge

                                                        18 

       of the offense, Folder was only charged with a Class A misdemeanor DUI, the offense took place

       over a short span of space and time, the value of the vehicle was about $40,000, and the vehicle

       was Sheland’s only form of transportation.

¶ 42          The State argues that the offenses involved in this case were grave offenses, which

       endangered the public, and that the forfeiture of the $15,000 vehicle, because of the vehicle’s

       significant connection to those offenses, was not an overly harsh or excessive penalty for

       purposes of the eighth amendment.

¶ 43          It is well-settled that a punitive forfeiture of property violates the excessive fine clause of

       the eighth amendment if it is grossly disproportional to the gravity of the offense for which it is

       forfeited. See People v. One 2000 GMC, 357 Ill. App. 3d 873, 875 (2005). In determining

       whether a forfeiture constitutes an excessive fine under the eighth amendment, courts consider

       the following factors: (1) the inherent gravity of the offense compared with the harshness of the

       penalty, (2) whether the property was an integral part of the commission of the crime, and (3)

       whether the criminal activity involving the property was extensive in terms of time and/or spatial

       use. Id. at 875-76. Those three factors, however, are not exclusive. Id. at 876.

¶ 44          In the present case, as noted in the recitation of the facts, Sheland alleged in his section 2­

       1401 petition that he was bringing the matter before the trial court because of a new Illinois

       Appellate Court decision on the eighth amendment issue (2010 Harley-Davidson, 2016 IL App

       (5th) 150035), which Sheland believed was factually similar to the present case. Unlike his first

       two claims in support of his argument on appeal, this third claim was arguably an appropriate

       basis upon which to file a section 2-1401 petition. See Mortimer, 278 Ill. App. 3d at 605.

       Sheland essentially claims that if the appellate court’s decision in 2010 Harley-Davidson, 2016




                                                        19
IL App (5th) 150035, had been released prior to the trial court’s decision in this case, the trial

       court would not have entered the forfeiture judgment.

¶ 45          However, even if we assumed for the purpose of this issue that Sheland had established

       that he was the owner of the vehicle, when we consider the above factors in light of the factual

       circumstances involved, we must conclude that the factors weigh in favor of finding that the

       penalty in this case was not excessive. Despite Sheland’s claim to the contrary, it appears from

       the record before us that the value of the vehicle was $15,000 (what Folder paid for the vehicle),

       rather than the $40,000 alleged by Sheland. Although Sheland had attached documents to his

       petition for relief from judgment purporting to show a higher value for the vehicle, no affidavits

       were attached to the petition in that regard and no evidence was presented at the hearing on the

       petition as to that matter. See 735 ILCS 5/2-1401(b) (West 2016) (stating that the petition must

       be supported by affidavit or other appropriate showing as to matters not of record). In addition,

       although Folder was only charged with a misdemeanor, it must be recognized that he greatly

       jeopardized the safety of the public by using the vehicle to obtain heroin, ingesting the heroin in

       the vehicle, and passing out while driving or in physical control of the vehicle. As that brief

       rendition of the facts indicates, the vehicle was an integral part of the crime. While we are unable

       to say whether the criminal activity was extensive in terms of time and/or spatial use, we believe

       that when the factors are considered as a whole, it must be concluded that the punishment

       (forfeiture of the $15,000 vehicle) was not grossly disproportionate to the offense. See One 2000

       GMC, 357 Ill. App. 3d at 876-79 (finding that the forfeiture of a $28,000 vehicle was not grossly

       disproportionate to the offense of driving while license suspended where the underlying

       suspension was for a statutory summary suspension). We, therefore, reject Sheland’s excessive

       fine claim.


                                                       20 

¶ 46                                    CONCLUSION


¶ 47   For the foregoing reasons, we affirm the judgment of the circuit court of Peoria County.


¶ 48   Affirmed.





                                               21